DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 

Response to Arguments
Applicant's arguments filed January 19, 2021 (hereinafter "Remarks”) have been fully considered but they are moot in view of the new ground(s) of rejection.


On pages 6-7 of the Remarks, Applicant argues “[t]he display in Schwesig is a conventional display to which the gesture material may be connected.  See FIG. 1.  In contrast, in amended claim 50, the display is rendered on the interactive skin via the display pixels” (emphasis added).  Examiner is not persuaded.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes Schwesig is being combined with Pond.  Pond teaches an interactive skin on a handbag capable of providing display functionality (paragraphs [0012]-[0015] and [0085] as originally cited and Fig. 2A, item 210A and paragraph [0017] further clarifying a display on a handbag).


On page 7 of the Remarks, Applicant argues “conventional displays are not used for operation inside a handbag.  Amended claim 50 allows for that feature.  Hence, claim 50 as amended distinguishes over the prior art” (emphasis added).  Examiner is not persuaded. 
display inside a handbag) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim as currently amended may “allow” display inside a handbag but it does not require the rendering of visual information on the portion of the interactive skin located on the inside portion of the handbag.  A reasonably broad interpretation includes display on any portion of the interactive skin, including an exterior portion such as taught by the combination of Pond in view of Schwesig.
In the interest of compact prosecution, Examiner notes the specification as filed discloses a much narrower concept than is currently claimed.  For example, paragraph [0131] of the specification as filed specifically teaches: 
“Interactive skin 820b depicted in FIG. 8C and interactive skin 20 of wearable 10 in the form factor of handbag depicted in FIG. 2C, as well as any interactive skin of this disclosure may illustratively be programmed according to this disclosure. For instance, the interactive skin may be programmed to render a color, a color scheme, have sound projected from outputs associated with the interactive skin. In an illustrative embodiment, interactive skin 20 of wearable 10 in the form factor of handbag depicted in FIG. 2C, may be configured to emit a white light, which may shine from the bottom of the handbag, filter through the components contained in the handbag, and be seen by a user or observer at the top of the handbag. The white light may illuminate the contents inside the handbag to allow a user to easier find things inside the bag. Another color, or pattern of color, or sounds, or theme, or images or texts or other outputs from the interactive skin or components associated therewith may be generated. For instance, the light may strobe the white light, or change the lighting from red to white to blue or play a song on opening of the handbag. The interactive skin may be configured with any output function taught by this disclosure.” (emphasis added).  Examiner stresses that the example language is not suggested for patentability but to demonstrate the breadth of the claim as currently written.  Further search and consideration would still be required.
To clarify, the specification supports the interactive skin providing display functionality inside the handbag but the claim as currently written is subject to a reasonably broad interpretation that includes the teachings of Pond in view of Schwesig with a portion of the interactive skin on the inside of the handbag but the resulting display functionality on the interactive skin outside the handbag. 


Applicant is strongly advised to arrange an interview for a discussion and review of any proposed claim amendments to clarify interpretations before a formal filing.
Applicant is also directed to the newly cited PERTINENT ART and strongly advised to review Fig. 6, item 410A and paragraphs [0035] and [0036] of Sherman et al. (USPN 2014/0000771) teaching display elements may be placed in the interior of a handbag as well as Figs. 1 and 2 of Jung et al. (USPN 2004/0066366) teaching a display on the inner flap of a handbag.  


Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.


Election/Restrictions
Newly submitted claims 53-75 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 	
Claim 50 directed to a wearable (including handbags) subcombination wherein the interactive skin is configured on an inside portion of the handbag (Fig. 2C);
Claims 53-61 directed to a wearable subcombination with a specific structural layout of an interactive skin on a wearable (Fig. 5A);
Claims 62-70 directed to a wearable subcombination automatically changing the content displayed based upon an event; and
Claims 71-75 directed to a wearable subcombination automatically changing the content displayed during a communication between the skin and an external computer (Fig. 4B).

Inventions a-d are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations a-d all have separate utility 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 53-75 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


	Examiner notes Applicant appears to have canceled most of the previously examined claims and is attempting to introduce claims directed to different 
“The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.” (MPEP § 819 – emphasis added).

Applicant can claim additional subcombinations useable together but they must be in the same claim tree rather than alternatively claimed (see MPEP § 806.05(d)).


*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pond (USPN 2014/0053315) in view of Schwesig et al. (USPN 2016/0283101).

With respect to Claim 50, Pond teaches a handbag comprising an interactive skin comprising display pixels (Figs. 1-4 and paragraphs [0008]-[0028].  At least Fig. 2, item 210A and paragraphs [0017] teach a handbag comprising a display), the interactive skin configured for accepting touch input from a user (Figs. 1-4 and paragraphs [0008]-[0028].  At least paragraph [0021] teaches a touch display), wherein the touch input from a user renders visual information on the interactive skin via the display pixels (Figs. 1-4 and paragraphs [0008]-[0028] and [0085].  At least paragraphs [0012]-[0015] and [0085] teach a user interface including input and output to change the displayed content).
However, Pond fails to expressly teach wherein the interactive skin is configured on an inside portion of the handbag.
Schwesig teaches a known technique including a portion of the interactive skin on the inside portion of a bag (paragraphs [0036], [0057] and [0075] teach touch interaction in combination with a handbag and a portion of the touch interface can be located on the inside surface).
Pond teaches a base process/product of a handbag including an interactive skin which the claimed invention can be seen as an improvement in that the interactive skin is configured on an inside portion of the handbag.  Schwesig teaches a known technique of including a portion of the interactive skin on the inside portion of a bag that is comparable to the base process/product.
Schwesig’s known technique of including a portion of the interactive skin on the inside portion of a bag would have been recognized by one skilled in the art as 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Sherman et al. (USPN 2014/0000771) and Jung et al. (USPN 2004/0066366) teach a display on the interior of a handbag; and
Vertegaal et al. (USPN 2010/0045705) teaches an interactive skin.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Antonio Xavier/Primary Examiner, Art Unit 2623